Case 8:20-cv-00585-MSS-CPT Document 1-2 Filed 03/12/20 Page 1 of 2 PageID 43



                                      CASE NUMBER: 20-CA-001146
                                   Garrett, Debrynna vs Facebook, Inc.
 Case Number: 20-CA-001146
 Uniform Case Number: 292020CA001146A001HC                 Judicial Officer: Stoddard, C.. Ralph
 Filed On: 2020-02-05                                      Defendant: Facebook, Inc.
 Case Type: Other Negligence                               Amount Due: $0.00
 Case Status: Open
                                        CASE PARTY INFORMATION
Party Type    Name                              Attorney                                   Attorney Contact
Plaintiff     Alexander, Todd
Plaintiff     Cansino, Angela
Defendant     Cognizant Business Services       DALY , JOHN PENDLETON                        407-839-0120
              Corporation
Defendant     COGNIZANT TECHNOLOGY
              SOLUTIONS U.S.
              CORPORATION
Plaintiff     Collins, Nicholas
Plaintiff     Dixon, Timothy P, Jr
Plaintiff     Dotson, Lameka
Plaintiff     Eubanks, Remeal
Plaintiff     Evans, Katrina
Defendant     Facebook, Inc.                    HEARING , GREGORY ALAN                       813-273-5000
Plaintiff     Garrett, Debrynna                 LECHNER , JAY PAUL                           813-842-7071
Plaintiff     Gould, Elton
Plaintiff     Jeury, Clifford                   LECHNER , JAY PAUL                           813-842-7071
Plaintiff     Murrell, Gabrielle
Plaintiff     Nelson, Courtney
Plaintiff     Olden, Johnny
Plaintiff     Paul, Tania
Plaintiff     Richardson, Lamond
Plaintiff     Ritchie, Konica P
Plaintiff     Roberts, Alexander C.
Plaintiff     Walker, Daniel
Plaintiff     Young, Jessica
                                        CASE JUDGE INFORMATION
Judge Assigned                              Division              Date                             Reason
Stoddard, C.. Ralph                         Division B            02/05/2020
                                      CASE EVENT INFORMATION
Event Date    Doc Charge Title
              Index Number
03/09/2020    17           MOTION FOR EXTENSION OF TIME
                             TO RESPOND TO PLAINTIFF'S AMENDED CLASS ACTION COMPLAINT AND
                             DEMAND FOR JURY TRIAL
                             "Defendant: Cognizant Business Services Corporation","Defendant: Facebook,
                             Inc."
03/09/2020    15           ORDER GRANTING MOTION FOR EXTENSION OF TIME
                             (DEFT'S) TO RESPOND TO PLAINTIFFS' AMENDED CLASS ACTION
                             COMPLAINT
                             AND DEMAND FOR JURY TRIAL
                             "Defendant: Cognizant Business Services Corporation","Defendant: Facebook,
                             Inc.","Date Signed: 03/09/2020","Judicial Officer:: Stoddard, Ralph C."
03/06/2020    16           AMENDED COMPLAINT
                             COS 03/06/2020 / NO EXHIBITS
                             "Plaintiff: Garrett, Debrynna"
Page 1 of 2                                                                          Printed On 3/12/2020 11:10:49 AM
Case 8:20-cv-00585-MSS-CPT Document 1-2 Filed 03/12/20 Page 2 of 2 PageID 44

                          CASE NUMBER: 20-CA-001146
                       Garrett, Debrynna vs Facebook, Inc.
03/06/2020    14    NOTICE OF APPEARANCE
                         (FILED BY COGNIZANT TECHNOLOGY SOLUTIONS US CORP -
                         (INCORRECTLY NAMED COGNIZANT BUSINESS SERVICES CORP)
03/05/2020    13    DESIGNATION OF CURRENT MAILING AND E-MAIL ADDRESS
                         "Defendant: Cognizant Business Services Corporation"
03/05/2020    12    NOTICE OF APPEARANCE
                         "Defendant: Cognizant Business Services Corporation"
03/03/2020    10    AGREED ORDER
                         ON DEFENDANT FACEBOOK, INC.'S
                         UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO
                         PLAINTIFFS' CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                         **GRANTED**                FACEBOOK SHALL HAVE AN EXTENSION ,
                         THROUGH AND INCLUDING 0
                         "Defendant: Facebook, Inc.","Date Signed: 03/03/2020","Judicial Officer::
                         Stoddard, Ralph C."
03/02/2020    11    MOTION FOR EXTENSION OF TIME
                         TO RESPOND TO PLAINTIFFS CLASS ACTION COMPLAINT AND DEMAND
                         FOR JURY TRIAL
                         "Defendant: Facebook, Inc."
02/12/2020    9     SUMMONS RETURNED SERVED
                         FACEBOOK INC C/O CORPORATION SERVICE COMPANY. 2/11/2020
02/12/2020    8     SUMMONS RETURNED SERVED
                         COGNIZANT BUSINESS SERVICES CORPORATION C/O CT CORPORATION
                         SYSTEM, 2/11/2020
02/10/2020    7     E-FILED SUMMONS ISSUED
                         x 2 - jplechn@jaylechner.com ; admin@jaylechner.com ;
                         shelley@jaylechner.com
                         "Defendant: Cognizant Business Services Corporation","Defendant: Facebook,
                         Inc."
02/05/2020    6     REQUEST FOR SUMMONS TO BE ISSUED (E-Filed)
                         "Plaintiff: Garrett, Debrynna","Plaintiff: Jeury, Clifford"
                         "Plaintiff: Garrett, Debrynna","Plaintiff: Jeury, Clifford"
02/05/2020    4     REQUEST FOR DIVISION ASSIGNMENT (E-FILING)
                         "Plaintiff: Garrett, Debrynna","Plaintiff: Jeury, Clifford"
02/05/2020    3     COMPLAINT
                         "Plaintiff: Garrett, Debrynna","Plaintiff: Jeury, Clifford"
02/05/2020    2     CIVIL COVER SHEET
                         "Plaintiff: Garrett, Debrynna","Plaintiff: Jeury, Clifford"
02/05/2020    1     File Home Location - Electronic




Page 2 of 2                                                            Printed On 3/12/2020 11:10:49 AM
